DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7-12, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-12, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lagarrigue (US 7,626,746) in view of Park (2017/0038928), and Loeffler (US 2015/0187333) and further in view of Morrison (US 2014/0362112).
Regarding claims 1 and 26, Lagarrigue teaches A system for enabling viewing of video images over a plurality of scalable modular video displays comprising: a) a video wallpaper subsystem (including:
a plurality of video displays having a same pixel pitch, and a width and height (Col. 5 lines 6-39 teach the refresh rate for all the displays is the same); (Figs. 1 and 2, show a wall of displays formed by rows and columns);
each of said video displays including a video mixer (image processors 24 and 28)configured to enable video signals provided by a plurality of video sources at their  resolution format to said video displays to appear as a single video image on said displays  (background image as described in Col. 3 lines 15-17) and a plurality of separate video images (Fig. 1 images 6,8,10,12), each of said plurality of separate video images appearing on a subset of said video displays as an overlay over said single video image (Fig, 1 shows images 6, 8, 10, 12 overlaying background as described above), wherein said single  video image
provides an image representing a background (Col. 3 lines 15-18), portions of which are displayed on each of said video displays and at least (Fig. 1), a second one of said plurality of video sources provides an image representing an overlay which is displayed on at least one of said video displays, said
overlay replacing portions of said background, wherein said background and said at least one overlay are displayed at their said high resolution format (Col. 3 lines 49-58 and Col. 4 lines 23-29). Although Lagarrigue teaches the limitations as described above and it obvious a central computer system controls the display device, he fails to explicitly teach a video central computer subsystem coupled to said video wallpaper subsystem, said video central computer subsystem including a video processing unit which receives video signals from a plurality of video sources and selects video signals to process and send to said 
	However in the same field of creating a video display system, Park teaches a video central computer subsystem coupled to said video wallpaper subsystem, said video central computer subsystem including a video processing unit (Fig. 11 element 161) which receives video signals from a plurality of video sources at native high resolution (source content [0381] teaches that source content can have a 4k UHD resolution) and selects video signals to process and send to said video displays from said plurality of video sources([0371]), and includes a synchronizing frame buffer with time base correction to provide video synchronization of the selected video signals when said single video image and said plurality of separate video images are displayed on said video displays ([0078][0135-0136]) and maintaining a native high resolution (Fig. 12, 4k UHD Video 165[0385] teaches that source content may be generated in the resolution format of the corresponding display device, where 4k source content is processed and sent to a 4k resolution device.) where each video display ha a native resolution of at least 4k ([0381][0385]).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display system as taught by Lagarrigue with display output method as taught by Park. This combination would provide system with synchronized display content to a user ([0004]). 

	However in the same field of displaying images using a plurality of displays Loeffler teaches a method and system for displaying pixels on display devices where said single video image (background) and each of said plurality of separate video images (overlay) received by said video displays independently of each other and said single video image appearing on a subset of video displays as an overlay over said single video image (shown in Figs. 1, 7, 11. [0116-0117] teach the display wall is divided into tiles with pixels that are separately encoded, streamed and displayed fully synchronized across the entire display wall).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display system as taught by Lagarrigue with display output method as taught by Park, and the method of controlling the displays as taught by Loeffler. This combination would provide system with synchronized display content to a user as taught by Loeffler ([0120]).  Although the combination teaches the limitations as discussed above, they do not explicitly teach wherein the background and the overlay are displayed on each said video display at the native resolution format.
([0070] [0078] and [0131-0132] teach how the map is displayed with a background layer 100 and content control objects 102 (CCO) are layered on the background by tile data sever 120. Fig. 3 shows background layer and CCOs 310 are tiled in displayed on each tile in 303 [0091-0093] teaches that each tile is displayed at max resolution or any resolution that is desired.).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the display system as taught by Lagarrigue with display output method as taught by Park, the method of controlling the displays as taught by Loeffler and the display method as taught by Morrison. This combination would provide system that allows user to view and navigate content as taught by Morrison.  
	Regarding claim 5, Park teaches herein said plurality of sensors and corresponding receivers enable pixel precision movements using said touch screen interface subsystem in order to adjust the video between each panel ([0225-0227]).
	Regarding claim 7, Park teaches wherein video display includes an inter-panel position adjustment to enable images displayed across multiple video display to be aligned by adjusting said inter-panel position adjustment (Fig. 5-8 and 14-27 show how the LFD and SFD panels display aligned images based on video-processor).
	Regarding claim 8, Park teaches wherein said video central computer subsystem includes a plurality of said video processing units, each of which receives predetermined color corrections to create a unitary video image which compensate for physical differences in each video image being displayed ([00137]).
	Regarding claim 9, Lagarrigue does not disclose background image is created by ray tracing, including adaptive super-sampling, and condensed light and optics.
	However, since Lagarrigue can be used to display different kinds of images, the claimed background image would have been an obvious design choice and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Regarding claim 10, Park teaches herein said video central computer subsystem includes a plurality of said video processing units, which operate to synchronize video frames so that each said video processing unit displays the video frame it is expected to display at a given time (Fig. 5-8 and 14-27 show how the LFD and SFD panels display images according to proximity and touch signals processed by unit 100 described in Figs. 3 and 11).
	Regarding claim 11, Lagarrigue discloses wherein a plurality of live video feeds are provided as said video sources to a plurality of said video processing units and each of said video processing units receives its own set of overlay (Col. 1 lines 18-32, where overlays are shown as 6, 8, 10, 12 in Fig. 1).
	Regarding claim 12, Park teaches the video central computer subsystem as discussed above but the combination fails to teach a slave video central computer subsystem controlled by the video central computer subsystem, wherein the slave video central computer subsystem controls a slave video wallpaper subsystem on a second wall different than a first wall of the video wallpaper subsystem.
However it would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple video control subsystems to control multiple video display walls, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 21, Park teaches said video control computer system further including:
a decoder for said single video image (Fig. 11 processor 160); a video scaler for said single video image (scaler 162/166); a graphical user interface display generator (display unit 110); and a touch screen interface (touch panel 240).
Regarding claim 22, Park teaches video processing unit further including: a central processing unit (CPU 100);
a video input interface which receives said video signals from said plurality of video sources (processing section 161); and
(Fig. 12, element 165)  and Lagarrigue discloses the method of a crossbar switch coupled to said video input interface to select said video signals to process (Col. 4 lines 41-49).
	Regarding claim 23, Park teaches a touch screen interface subsystem including a plurality of sensors and corresponding receivers arranged over a surface disposed over vertical and horizontal axes of said video wallpaper subsystem to form a grid pattern of beams across a surface of said video wallpaper subsystem, said pattern of beams interruptible by an object disposed on or adjacent to said surface ([0070-0071] [0096-0103]).
	Regarding claim 24, Loeffler teaches a graphics processing unit for each of said video displays which receives said single video image and said plurality of separate video images and processes said single video image and said plurality of separate video images to maintain their native high resolution formats when displayed (Fig. 2 elements 5 and 6).
	Regarding claim 25, Park teaches wherein each of said video displays includes a video scaler to scale said plurality of video sources provided at their native high resolution format to match a highest resolution of a corresponding one of said video displays (Fig. 11 video scaler for first display cluster and second display cluster [0381][0385]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621